Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/13/20212. In virtue of this communication, claims 1-18 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
Priority
3.	Applicant’s claim in ADS filed on 04/13/2022 for the benefit of a continuation of 14/541,132 which claims for a prior-filed provisional application 61/962,697 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Applicant’s Action Required in Amendments
4.	In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
	See MPEP, Chapter 714, Section C) Claims in accordance with 37 C.F.R. 1.121.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims listed below recite the corresponding limitations shown below.  There is insufficient antecedent basis for this limitation in the claim.
	To avoid the insufficient antecedent basis, claim shall simply recite either “the X” or “said X” when referring to “a X” or ‘X’. Alternatively, a type of determiner goes alone, for instance, before a noun, a/an or the. See MPEP 2173.05(e) Lack of Antecedent Basis.
	Claim 1: “the value …” without reciting “a value or values” first; “… a mobile device” in line 2 shall recite “… the mobile device”; “the components of each message” shall recite “components of each message” first before referring; “said records’ fields” recited without “records’ fields” first; “the said record” required either ‘the’ or ‘said’.
	Claim 3: “a said individually stored …” shall recite ‘a’ or ‘said’ only, not both.
	Claim 4: “the said content”  and “the said record” shall recite ‘the’ or ‘said’ or ’a/an’ only, not both or any two.
	Claim 5: “… viewed on a mobile device” shall recite “… viewed on the mobile device”.
	Claim 6: “… the searched for message” shall recite “… the search for message”.
	Claim 11: “the date field” shall recite “a data field” first; so does “the notation field”, “the data field”, the save email or text message field”.
	Claim 14: “… on a mobile device” in second line in the claim shall recite “… on the mobile device”.
	Claim 15: “a said message” in the last line in the claim.
	Claim 16 & 17: does “said record’s fields”  refer to multiple fields?

Response to Arguments
7.	Rejection to claims directed to an abstract idea under 35 U.S.C. 101 is hereby withdrawn.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Castell et al. Pub. No.: US 2002/0098831 A1 in view of Engstrom et al. Pub. No.: US 2004/0137955 A1.

Claim 1
Castell discloses a method (fig. 2-10 depict for displaying event listing screen in a unified messaging system) for enriching the value of a message stored on a mobile device (event 
listing screen in fig. 2-7) comprising:

    PNG
    media_image1.png
    222
    470
    media_image1.png
    Greyscale

on a mobile device (dual-mode mobile device 100 in fig. 3) storing individual sent and received text messages or received email in fields of a record in table of a database (250 in fig. 3, and consider: unified event listing as a table having fields: date, text message icon field, Vm for voice message icon field, length fields, rcv for message or voice received field or incoming call field, snt for sent field);
storing the components of each message into one of multiple fields of said individual record storing (voice mail from Tom Smith storing in fig. 3 in view fig. 4a-4b), and the said record's fields (voice mail field selected in fig. 4a) being accessible on the mobile device for searching, editing, and displaying (see unified event listing in fig. 3-4; in accordance with MPEP 2111, searching could be reasonably interpreted as Find All ‘Vm’ in 255 in fig. 4a; editing could be reasonably interpreted as delete or file item in fig. 4a-b  or sort list in 255 in fig. 4a, and see fig. 4C for rewind, pause, stop; displaying could be reasonably interpreted as open item in 255 of fig. 4a and play or connect in 260 of fig. 4C);
each stored message the contents of a designated user editable field of the said record can be viewed by a user of the mobile device (selected message in 255 of fig. 4a is viewed in fig. 4b and could be played in fig. 4C; similarly, for one of the emails in 250 of fig. 3 could be selected and viewed).
	Although Castell explains the unified messaging software fully integrated into the PBX (par. 0034), Castell does not explicitly disclose to install the unified messaging “software on a mobile device”.
	The claimed feature “software on a mobile device” is considered obvious by the following rationales. In fact, Castell discloses executing software application on the device (par. 0048), and downloading software to the mobile device (par. 0051). Thus, the unified messaging system software in fig. 3-4 of Castell could be installed on mobile device of Castell. Further evidence could be seen in Engstrom. In particular, Engstrom teaches unified message function of fig. 3 installed or stored on temporary memory 220 and permanent memory 240 in fig. 2.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify unified message system of Castell by providing unified message box for wireless mobile as taught in Engstrom to obtain the claimed invention as specified in the claim. Such a modification would have provided unified message system to install on a mobile device so that the variety of communication services could be available to navigate in and out, back and forth among many menus and submenus without requiring different interfaces for various formats as suggested in par. 0006 of Engstrom.



Claim 2
Castell, in view of Engstrom, discloses the method of claim 1, wherein the messages stored on the mobile device can be all of emails, all of the text messages, or a combination of both the emails and the text messages received by said mobile device (unified message listing in fig. 2-4 of Castell and unified message 260 on fig. 3 and par. 0025 of Engstrom; and thus, the combined prior art reads on the claim).

Claim 3
Castell, in view of Engstrom, discloses the method of claim 2 wherein some of the fields of the said record will contain contents of a said individually stored sent or received message (fig. 2-4 of Castell and fig. 3 of Engstrom), and other fields initially blank will be designated as user editable fields (Castell, options in 255 in fig. 4 and add user field in 275 in fig. 6; Engstrom, fig. 3 and par. 0033 explains additional fields; therefore, the combined prior art renders the claim obvious, see MPEP 2143, KSR Exemplary Rationale F).

Claim 4
Castell, in view of Engstrom, discloses the method of claim 3, wherein the once user entered content has been entered into a formerly blank designated user editable field the said content it will be saved within the said record (Castell, searching email and listing email in chronological events as explained in par. 0035; and text messages to change the daily greeting in par. 0053 and file item in fig. 4a; Engstrom, adding a new contact and recording messages form the new contact explained in par. 0035; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, Exemplary Rationale G).

Claim 5
	Castell, in view of Engstrom, discloses the method of claim 4, wherein when the stored message is viewed on a mobile device the user can activate the display of the contents stored in the previously designated user editable field alongside of the stored message (Castell, fig. 4a displaying in fig. 5; Engstrom, get msg & display details in 508 in fig. 5).

Claim 6
Castell, in view of Engstrom, discloses the method of claim 1, wherein the stored messages are searchable by the user and the results of the searched for message will be displayed on the mobile device enabling the user to co-display the contents stored in the user editable field alongside of the stored message (Castell, selected message in fig. 4a is displayed in fig. 4b overlapping as to co-display over Unified Event Listing; Engstrom, input as to searching in par. 0051 and fig. 5 on unified message display on fig. 3; for these reasons, the combined prior art renders the claim obivous).

Claim 7
Castell discloses a method (fig. 2-10 depict for displaying event listing screen in a unified messaging system) for storing (unified event listing in fig. 2-3) and later viewing information related to a sent or received message (viewing selected message in fig. 4a-b) comprising: 
to store both received and sent emails and text messages and any additional notation previously entered to assist in understanding the significance a specific message stored in fields (specific for voicemail Vm, outgoing call, incoming call in event listing in fig. 2-3) of a record in a table (see event listing as table in fig. 2-3) in a database (database for storing messages delivered to mobile device in par. 0028; see contact database in par. 0054).
	Although Castell explains the unified messaging software fully integrated into the PBX (par. 0034), Castell does not explicitly disclose to store both received and sent emails and text message on a mobile device. To advance the prosecution, further evidence is provided herein.
	The claimed feature “software on a mobile device” is considered obvious by the following rationales. In fact, Castell discloses executing software application on the device (par. 0048), and downloading software to the mobile device (par. 0051). Thus, the unified messaging system software in fig. 3-4 of Castell could be installed on mobile device of Castell. Further evidence could be seen in Engstrom. In particular, Engstrom teaches unified message function of fig. 3 installed or stored on temporary memory 220 and permanent memory 240 in fig. 2.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify unified message system of Castell by providing unified message box for wireless mobile as taught in Engstrom to obtain the claimed invention as specified in the claim. Such a modification would have provided unified message system to install on a mobile device so that the variety of communication services could be available to navigate in and out, back and forth among many menus and submenus without requiring different interfaces for various formats as suggested in par. 0006 of Engstrom.

Claim 8
Castell, in view of Engstrom, discloses the method of claim 7, wherein each message and entered notation are store (typo shall be corrected as stored) in fields of the same record and can be viewed at the same time (unified event listing in fig. 2-3 of Castell could be seen as the same time for voice mail, incoming texts and calls and outgoing call; see fig. 3 of Engstrom; accordingly, the combined prior art renders the claim obvious).

Claim 9
Castell, in view of Engstrom, discloses the method of claim 8, wherein said stored messages can be either a sent or received email or text message (fig. 2-3 of Castell and fig. 3 of Engstrom meets the claim requirement as unified message listing displaying for sent or outgoing or received email and text messages).

Claim 10
Castell, in view of Engstrom, discloses the method of claim 9, wherein the messages are stored in searchable, editable, displayable fields of a record in a table in a database (fig. 4a-4c of Castell and fig. 5 of Engstrom explains searching messages, displaying searched message, delete or forward and thus, the combined prior art renders the claim obvious).

Claim 11
Castell, in view of Engstrom, discloses the method of claim 7, wherein the user can search the table of stored messages by the date field by the notation field, the data field, the save email or text message field or a combination of the aforementioned (Castell, sorting message in chronological order in par. 0035 and see Feb. 15 & 14 on display of fig. 4a, search for email and text in fig. 3-4a-c and par. 0059; Engstrom, date and time in fig. 3 and message fields in fig. 4, notation field could 310, 312 or 314 in fig. 3, and notation field on sent or received or vm to indicate the message type; for these reason, the combined prior art reads on the claim; it’s to note that claim requires only one feature as recited in Markush grouping, see MPEP 2117-Markush Claims).

Claim 12
Castell, in view of Engstrom, discloses the method of claim 7, wherein the user can search the table of stored messages and once searched for is located and displayed the found record can further improve the user's understanding of the message by the record displaying supplemental information in the notation field for reviewing on the mobile device (Castell, Unified Event listing recorded as table in fig. 2-3 to listing the messages received and outgoing call or message or email or voice and displaying supplemental information could be Snt, Vm, or Rcv for receiving or outgoing, subject lines as with time information and length are supplemental information and see fig. 4a-c; Engstrom, fig. 3 display unified message system and any column could be considered as supplemental information in notation fields as shown in fig. 4 unless further claim further recites what are required to be supplemental information and the notation field; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 13
Castell, in view of Engstrom, discloses the method of claim 11, wherein the messages are stored in the searchable, editable, displayable fields of a record in a table in a database (fig. 4a-4c of Castell and fig. 5 of Engstrom explains searching messages, displaying searched message, delete or forward and thus, the combined prior art renders the claim obvious).

Claim 14
Castell discloses a method (fig. 2-10 depict for displaying event listing screen in a unified messaging system) for storing and display supplemental information relating to a message stored on a mobile device (unified event listing in fig. 2-3) comprising: 
a mobile device for storing individual sent and received messages in fields (specific for voicemail Vm, outgoing call, incoming call in event listing in fig. 2-3) of a record in a table (see event listing as table by take in fig. 2-3) in a database (database for storing messages delivered to mobile device in par. 0028; see contact database in par. 0054).
	Although Castell explains the unified messaging software fully integrated into the PBX (par. 0034), Castell does not explicitly disclose to store “software on a mobile device”. To advance the prosecution, further evidence is provided herein.
	The claimed feature “software on a mobile device” is considered obvious by the following rationales. In fact, Castell discloses executing software application on the device (par. 0048), and downloading software to the mobile device (par. 0051). Thus, the unified messaging system software in fig. 3-4 of Castell could be installed on mobile device of Castell. Further evidence could be seen in Engstrom. In particular, Engstrom teaches unified message function of fig. 3 installed or stored on temporary memory 220 and permanent memory 240 in fig. 2.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify unified message system of Castell by providing unified message box for wireless mobile as taught in Engstrom to obtain the claimed invention as specified in the claim. Such a modification would have provided unified message system to install on a mobile device so that the variety of communication services could be available to navigate in and out, back and forth among many menus and submenus without requiring different interfaces for various formats as suggested in par. 0006 of Engstrom.

Claim 15
Castell, in view of Engstrom, discloses the method of claim 14, wherein specific fields in a table are set aside for storing the contents-information that is contained in a message and other fields are set aside for storing notes related to a said message (Castell, notes in the subject fields in Event List in fig. 2-3 showing sender, length and time; Engstrom, contents and fields in fig. 3 & 4 and see par. 0033-0034; for these reasons, the combined prior art renders the claim obvious).

Claim 16
Castell, in view of Engstrom, discloses the method of claim 15, wherein each message stored in its own record that contains multiple fields and said record's fields are accessible to a user of said mobile device for searching, editing, and displaying stored message (fig. 4a-4c of Castell and fig. 5 of Engstrom explains searching messages, displaying searched message, delete or forward and thus, the combined prior art renders the claim obvious).

Claim 17
Castell, in view of Engstrom, discloses the method of claim 14, wherein each message stored in its own record is contained multiple fields and said record's fields (Castell, fig. 3-4; Engstrom, fig. 3 and fields explained in par. 0033-0034) are accessible to the user of said mobile device for searching, editing, and displaying stored message (fig. 4a-4c of Castell and fig. 5 of Engstrom explains searching messages, displaying searched message, delete or forward and thus, the combined prior art renders the claim obvious).



Claim 18
Castell, in view of Engstrom, discloses the method of claim 14, wherein the mobile device user can search the table of stored messages and once located and displayed the found record can further improve their understanding of the message import by reviewing additional notes in the notation field regarding the message that is also stored in the record in the table in the database on the mobile device (Castell, Unified Event listing recorded as table in fig. 2-3 to listing the messages received and outgoing call or message or email or voice and displaying supplemental information could be Snt, Vm, or Rcv for receiving or outgoing, subject lines as with time information and length are supplemental information and see fig. 4a-c; Engstrom, fig. 3 display unified message system and any column could be considered as supplemental information in notation fields as shown in fig. 4 unless further claim further recites what are required to be supplemental information and the notation field; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Notes on Restriction Requirement
11.	This instant application contains 3 sets of independent claims reciting the different scopes of the claimed inventions. Accordingly, the different scopes in the group inventions might result in three distinct inventions. It’s suggested to keep them under the same scopes of the claimed invention. See Restriction under species in MPEP 808.01, section a).

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643